Exhibit 10.26

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (“Agreement”) is made as of             , 20    ,
by and between CVR Partners, LP, a Delaware limited partnership (the
“Partnership”), and             (“Indemnitee”).

RECITALS

WHEREAS, the Partnership desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Partnership and CVR GP,
LLC, a Delaware limited liability company that is the general partner of the
Partnership (the “General Partner”);

WHEREAS, in order to induce Indemnitee to continue to provide services to the
Partnership and the General Partner, the Partnership wishes to provide for the
indemnification of, and advancement of expenses to, Indemnitee to the maximum
extent permitted by applicable law;

WHEREAS, the Partnership’s Second Amended and Restated Agreement of Limited
Partnership of CVR Partners, LP, dated as of April 13, 2011 (“LP Agreement”),
provides for indemnification of the General Partner and any person who is or was
a director, officer, fiduciary, trustee, manager or managing member of the
General Partner;

WHEREAS, the LP Agreement expressly provides that the indemnification provisions
set forth therein are not exclusive, and thereby contemplate that contracts may
be entered into between the Partnership and other persons identified by the
General Partner with respect to indemnification;

WHEREAS, the Partnership and Indemnitee recognize the continued difficulty in
obtaining liability insurance for the General Partner’s directors and officers
and the Partnership’s officers, employees, agents, fiduciaries, trustees,
managers and managing members, the significant and continual increases in the
cost of such insurance and the general trend of insurance companies to reduce
the scope of coverage of such insurance;

WHEREAS, the Partnership and Indemnitee further recognize the substantial
increase in corporate litigation in general, subjecting directors, officers,
fiduciaries, trustees, managers and managing members to expensive litigation
risks at the same time as the availability and scope of coverage of liability
insurance provide increasing challenges for the Partnership;

WHEREAS, Indemnitee does not regard the protection currently provided by
applicable law, the Partnership’s governing documents and available insurance as
adequate under the present circumstances, and the Indemnitee and certain other
directors and officers of the General Partner and the officers, employees,
agents, fiduciaries, trustees, managers and managing members of the Partnership
may not be willing to continue to serve in such capacities without additional
protection;



--------------------------------------------------------------------------------

WHEREAS, the Board of Directors of the General Partner (the “Board”) has
determined that the increased difficulty in attracting and retaining highly
qualified persons such as Indemnitee is detrimental to the best interests of the
Partnership’s unitholders and that the Partnership should act to assure such
persons that there will be increased certainty of such protection in the future;

WHEREAS, it is reasonable, prudent and necessary for the Partnership
contractually to obligate itself to indemnify, and to advance expenses on behalf
of, such persons to the fullest extent permitted by applicable law so that they
will serve or continue to serve the Partnership and the General Partner free
from undue concern that they will not be so indemnified; and

WHEREAS, this Agreement is a supplement to and in furtherance of the
indemnification provided in the LP Agreement and any resolutions adopted
pursuant thereto, and shall not be deemed a substitute therefor, nor to diminish
or abrogate any rights of Indemnitee thereunder.

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Partnership and Indemnitee do hereby covenant and agree as follows:

Section 1. Services to the Partnership or the General Partner. Indemnitee agrees
to serve as a director of the General Partner and/or as an officer of the
Partnership or the General Partner. Indemnitee may at any time and for any
reason resign from such position (subject to any other contractual obligation or
any obligation imposed by operation of law), in which event the Partnership and
the General Partner shall have no obligation under this Agreement to continue
Indemnitee in such position. This Agreement shall not be deemed an employment
contract between the Partnership and the General Partner (or any of their
subsidiaries or any Enterprise) and Indemnitee. The foregoing notwithstanding,
this Agreement shall continue in force after Indemnitee has ceased to serve as a
director of the General Partner and/or and officer of the Partnership or the
General Partner.

Section 2. Definitions

As used in this Agreement:

(a) “Corporate Status” describes the status of a person who is or was a
director, officer, fiduciary, trustee, manager or managing member of the
Partnership or the General Partner or of any other corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise which such person is or was serving at the request of the
Partnership or the General Partner as a director, officer, employee, agent,
fiduciary, trustee, manager or managing member.

(b) “Enterprise” shall mean the Partnership, the General Partner and any other
corporation, limited liability company, partnership, joint venture, trust,
employee benefit plan or other enterprise of which Indemnitee is or was serving
at the request of the Partnership or the General Partner as a director, officer,
employee, agent or fiduciary.

 

-2-



--------------------------------------------------------------------------------

(c) “Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, any federal, state, local or foreign taxes imposed on
Indemnitee as a result of the actual or deemed receipt of any payments under
this Agreement, ERISA excise taxes and penalties, and all other disbursements or
expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness in, or otherwise participating in, a Proceeding. Expenses also
shall include (i) Expenses incurred in connection with any appeal resulting from
any Proceeding, including without limitation the premium, security for, and
other costs relating to any cost bond, supersedeas bond, or other appeal bond or
its equivalent, and (ii) Expenses incurred by Indemnitee in connection with the
interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement, by litigation or otherwise. The parties agree that for the purposes
of any advancement of Expenses for which Indemnitee has made written demand to
the Partnership in accordance with this Agreement, all Expenses included in such
demand that are certified by affidavit of Indemnitee’s counsel as being
reasonable shall be presumed conclusively to be reasonable. Expenses, however,
shall not include amounts paid in settlement by Indemnitee or the amount of
judgments or fines against Indemnitee.

(d) “Independent Counsel” means a law firm, or a partner (or, if applicable,
member) of such a law firm, that is experienced in matters of corporation law
and neither presently is, nor in the past five years has been, retained to
represent: (i) the Partnership or Indemnitee in any matter material to either
such party (other than with respect to matters concerning the Indemnitee under
this Agreement, or of other indemnitees under similar indemnification
agreements), or (ii) any other party to the Proceeding giving rise to a claim
for indemnification hereunder. Notwithstanding the foregoing, the term
“Independent Counsel” shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Partnership or Indemnitee in an action to
determine Indemnitee’s rights under this Agreement.

(e) The term “Proceeding” shall include any threatened, pending or completed
action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought in the right of the Partnership, the
General Partner or otherwise and whether of a civil, criminal, administrative,
legislative or investigative (formal or informal) nature, including any appeal
therefrom, in which Indemnitee was, is or will be involved as a party, potential
party, non-party witness or otherwise by reason of the fact that Indemnitee is
or was a director or officer of the Partnership or the General Partner, by
reason of any action taken by him or of any action on his part while acting as
director or officer of the Partnership or the General Partner, or by reason of
the fact that he is or was serving at the request of the Partnership or the
General Partner as a director, officer, employee or agent of another
corporation, limited liability company, partnership, joint venture, trust,
employee benefit plan or other enterprise, in each case whether or not serving
in such capacity at the time any liability or expense is incurred for which
indemnification, reimbursement, or advancement of expenses can be provided under
this Agreement. If the Indemnitee believes in good faith that a given situation
may lead to or culminate in the institution of a Proceeding, such situation
shall be considered a Proceeding under this paragraph.

 

-3-



--------------------------------------------------------------------------------

Section 3. Indemnity in Third-Party Proceedings. The Partnership shall indemnify
Indemnitee in accordance with the provisions of this Section 3 if Indemnitee is,
or is threatened to be made, a party to or a participant in any Proceeding,
other than a Proceeding by or in the right of the Partnership or the General
Partner to procure a judgment in its favor (which is covered by Section 4 of
this Agreement). Pursuant to this Section 3, Indemnitee shall be indemnified to
the fullest extent permitted by applicable law against all Expenses, judgments,
fines and amounts paid in settlement actually and reasonably incurred by
Indemnitee or on his behalf in connection with such Proceeding or any claim,
issue or matter therein, if Indemnitee acted in good faith and in a manner he
reasonably believed to be in or not opposed to the best interests of the
Partnership and, in the case of a criminal proceeding, had no reasonable cause
to believe that his conduct was unlawful. Indemnitee shall not enter into any
settlement in connection with a Proceeding without ten (10) days prior notice to
the Partnership.

Section 4. Indemnity in Proceedings by or in the Right of the Partnership or the
General Partner. The Partnership shall indemnify Indemnitee in accordance with
the provisions of this Section 4 if Indemnitee is, or is threatened to be made,
a party to or a participant in any Proceeding by or in the right of the
Partnership or the General Partner to procure a judgment in its favor. Pursuant
to this Section 4, Indemnitee shall be indemnified to the fullest extent
permitted by applicable law against all Expenses actually and reasonably
incurred by him or on his behalf in connection with such Proceeding or any
claim, issue or matter therein, if Indemnitee acted in good faith and in a
manner he reasonably believed to be in or not opposed to the best interests of
the Partnership. No indemnification for Expenses shall be made under this
Section 4 in respect of any claim, issue or matter as to which Indemnitee shall
have been finally adjudged by a court to be liable to the Partnership, unless
and only to the extent that the Delaware Court of Chancery (the “Delaware
Court”) or any court in which the Proceeding was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnification for such expenses as the Delaware Court or such other court
shall deem proper.

Section 5. Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. To the extent that Indemnitee is a party to and is successful, on
the merits or otherwise, in any Proceeding or in defense of any claim, issue or
matter therein, in whole or in part, the Partnership shall indemnify Indemnitee
against all Expenses actually and reasonably incurred by him in connection
therewith. If Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Partnership shall indemnify
Indemnitee against (a) all Expenses actually and reasonably incurred by him or
on his behalf in connection with each successfully resolved claim, issue or
matter and (b) any claim, issue or matter related to any such successfully
resolved claim, issue or matter. For purposes of this Section and without
limitation, the termination of any claim, issue or matter in such a Proceeding
by dismissal, with or without prejudice, shall be deemed to be a successful
result as to such claim, issue or matter. Nothing in this Section 5 is intended
to limit Indemnitee’s rights provided for in Sections 3 and 4.

 

-4-



--------------------------------------------------------------------------------

Section 6. Indemnification For Expenses of a Witness. To the extent that
Indemnitee is, by reason of his Corporate Status, a witness or otherwise asked
to participate in any Proceeding to which Indemnitee is not a party, he shall be
indemnified by the Partnership against all Expenses actually and reasonably
incurred by him or on his behalf in connection therewith. Nothing in this
Section 6 is intended to limit Indemnitee’s rights provided for in Sections 3
and 4.

Section 7. Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Partnership for some or a
portion of Expenses, but not, however, for the total amount thereof, the
Partnership shall nevertheless indemnify Indemnitee for the portion thereof to
which Indemnitee is entitled.

Section 8. Additional Indemnification.

(a) Notwithstanding any provisions of Sections 3, 4, or 5, the Partnership shall
indemnify Indemnitee to the fullest extent permitted by applicable law if
Indemnitee is a party to or is threatened to be made a party to any Proceeding
(including a Proceeding by or in the right of the Partnership or the General
Partner to procure a judgment in its favor) against all Expenses, judgments,
fines and amounts paid in settlement actually and reasonably incurred by
Indemnitee in connection with such Proceeding.

(b) For purposes of Section 8(a), the meaning of the phrase “to the fullest
extent permitted by applicable law” shall include, but not be limited to:

(i) to the fullest extent permitted by the provision of the Delaware Revised
Uniform Limited Partnership Act (“LP Act”) that authorizes or contemplates
additional indemnification by agreement, or the corresponding provision of any
amendment to or replacement of the LP Act or such provision thereof; and

(ii) to the fullest extent authorized or permitted by any amendments to or
replacements of the LP Act adopted after the date of this Agreement that
increase the extent to which a limited partnership may indemnify directors,
officers, fiduciaries, trustees, managers or managing members.

Section 9. Exclusions. Notwithstanding any provision in this Agreement to the
contrary, the Partnership shall not be obligated under this Agreement to make
any indemnity:

(a) subject to Section 15(c), for which payment has actually been made to or on
behalf of Indemnitee under any insurance policy or other indemnity provision,
except with respect to any excess beyond the amount paid under any insurance
policy or other indemnity provision;

(b) for any disgorgement of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Partnership under Section 16(b) of
the Securities Exchange Act of 1934, as amended, or similar provisions of state
statutory law or common law;

(c) for claims initiated or brought by Indemnitee against the Partnership or the
General Partner or their directors, officers, employees, fiduciaries, trustees,
managers, managing members or other indemnitees, except (i) with respect to
actions or proceedings brought to

 

-5-



--------------------------------------------------------------------------------

establish or enforce a right to receive Expenses or indemnification under this
Agreement or any other agreement or insurance policy or under the LP Agreement
now or hereafter in effect relating to indemnification, (ii) if the Board has
approved the initiation or bringing of such claim, or (iii) as otherwise
required under Delaware law; or

(d) for which payment is prohibited by applicable law.

Section 10. Advances of Expenses. Notwithstanding any provision of this
Agreement to the contrary, the Partnership shall advance, to the extent not
prohibited by applicable law, all Expenses incurred by or on behalf of
Indemnitee (or which Indemnitee determines are reasonably likely to be paid or
incurred by Indemnitee within three (3) months) in connection with any
Proceeding, and such advancement shall be made within twenty (20) days after the
receipt by the Partnership of a statement or statements requesting such advances
(which shall include invoices received by Indemnitee in connection with such
Expenses but, in the case of invoices in connection with legal services, any
references to legal work performed or to expenditures made that would cause
Indemnitee to waive any privilege accorded by applicable law shall not be
included with the invoice) from time to time, whether prior to or after final
disposition of any Proceeding. Advances shall be unsecured and interest free.
Advances shall be made without regard to Indemnitee’s ability to repay the
expenses and without regard to Indemnitee’s ultimate entitlement to
indemnification under the other provisions of this Agreement. Advances shall
include any and all reasonable Expenses incurred pursuing an action to enforce
this right of advancement, including Expenses incurred preparing and forwarding
statements to the Partnership to support the advances claimed. The Indemnitee
shall qualify for advances upon the execution and delivery to the Partnership of
this Agreement which shall constitute an undertaking providing that the
Indemnitee undertakes to the fullest extent required by applicable law to repay
the amounts advanced (without interest) if and to the extent that it is
ultimately determined by a court of competent jurisdiction in a final judgment,
not subject to appeal, that Indemnitee is not entitled to be indemnified by the
Partnership. No other form of undertaking shall be required other than the
execution of this Agreement. This Section 10 shall not apply to any claim made
by Indemnitee for which indemnity is excluded pursuant to Section 9. The right
to advances under this paragraph shall in all events continue until final
disposition of any Proceeding.

Section 11. Procedure for Notification and Defense of Claim.

(a) To obtain indemnification or advancement of Expenses under this Agreement,
Indemnitee shall submit to the Partnership a written request therefor. The
omission by Indemnitee to notify the Partnership hereunder will not relieve the
Partnership from any liability which it may have to Indemnitee hereunder, under
the LP Agreement, any resolution of the Board providing for indemnification or
otherwise, and any delay in so notifying the Partnership shall not constitute a
waiver by Indemnitee of any rights under this Agreement. The Partnership shall,
promptly upon receipt of such a request for indemnification, advise the Board in
writing that Indemnitee has requested indemnification.

(b) The Partnership will be entitled to participate in any Proceeding at its own
expense.

 

-6-



--------------------------------------------------------------------------------

Section 12. Procedure Upon Application for Indemnification.

(a) Upon written request by Indemnitee for indemnification pursuant to
Section 11(a), a determination, only if required by applicable law, with respect
to Indemnitee’s entitlement thereto shall be made in the specific case by
Independent Counsel in a written opinion to the Board, a copy of which shall be
delivered to Indemnitee and, if it is so determined that Indemnitee is entitled
to indemnification, payment to Indemnitee shall be made within ten (10) days
after such determination. Indemnitee shall cooperate with the Independent
Counsel making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such counsel upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination. Any costs or expenses (including
attorneys’ fees and disbursements) incurred by Indemnitee in so cooperating with
the Independent Counsel shall be deemed “Expenses” hereunder and shall be borne
by the Partnership (irrespective of the determination as to Indemnitee’s
entitlement to indemnification) and the Partnership hereby indemnifies and
agrees to hold Indemnitee harmless therefrom.

(b) The Independent Counsel shall be selected by Indemnitee, and Indemnitee
shall give written notice to the Partnership advising it of the identity of the
Independent Counsel so selected. The Partnership may, within ten (10) days after
such written notice of Indemnitee’s selection shall have been given, deliver to
the Indemnitee a written objection to such selection; provided, however, that
such objection may be asserted only on the ground that the Independent Counsel
so selected does not meet the requirements of “Independent Counsel” as defined
in Section 2 of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion. Absent a proper and timely
objection, the person or firm so selected shall act as Independent Counsel. If
such written objection is so made and substantiated, the Independent Counsel so
selected may not serve as Independent Counsel unless and until such objection is
withdrawn or a court has determined that such objection is without merit. If,
within twenty (20) days after the later of submission by Indemnitee of a written
request for indemnification pursuant to Section 11(a) hereof and the final
disposition of the Proceeding, no Independent Counsel shall have been selected
and not objected to, the Indemnitee may petition a court of competent
jurisdiction for resolution of any objection which shall have been made by the
Partnership to the selection of Independent Counsel and/or for the appointment
as Independent Counsel of a person selected by the court or by such other person
as the court shall designate, and the person with respect to whom all objections
are so resolved or the person so appointed shall act as Independent Counsel
under Section 12(a) hereof. Upon the due commencement of any judicial proceeding
or arbitration pursuant to Section 14(a) of this Agreement, Independent Counsel
shall be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).
The Partnership agrees to pay the reasonable fees and expenses of the
Independent Counsel and to fully indemnify such counsel against any and all
Expenses, claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.

Section 13. Presumptions and Effect of Certain Proceedings.

(a) In making a determination with respect to entitlement to indemnification
hereunder, the Independent Counsel making such determination shall presume that
Indemnitee is

 

-7-



--------------------------------------------------------------------------------

entitled to indemnification under this Agreement if Indemnitee has submitted a
request for indemnification in accordance with Section 11(a) of this Agreement,
and the Partnership shall have the burden of proof to overcome that presumption
in connection with the making by the Independent Counsel of any determination
contrary to that presumption. Neither the failure of the Partnership or of
Independent Counsel to have made a determination prior to the commencement of
any action pursuant to this Agreement that indemnification is proper in the
circumstances because Indemnitee has met the applicable standard of conduct, nor
an actual determination by the Partnership or by Independent Counsel that
Indemnitee has not met such applicable standard of conduct, shall be a defense
to the action or create a presumption that Indemnitee has not met the applicable
standard of conduct.

(b) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of guilty, nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the Partnership or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that his conduct was
unlawful.

(c) For purposes of any determination of good faith, Indemnitee shall be deemed
to have acted in good faith if Indemnitee’s action is based on the records or
books of account of the Enterprise, including financial statements, or on
information supplied to Indemnitee by the officers of the Enterprise in the
course of their duties, or on the advice of legal counsel for the Enterprise or
the Board or counsel selected by any committee of the Board or on information or
records given or reports made to the Enterprise by an independent certified
public accountant or by an appraiser, investment banker or other expert selected
with reasonable care by the Partnership or the Board or any committee of the
Board. The provisions of this Section 13(c) shall not be deemed to be exclusive
or to limit in any way the other circumstances in which the Indemnitee may be
deemed to have met the applicable standard of conduct set forth in this
Agreement.

(d) The knowledge and/or actions, or failure to act, of any director, officer,
agent or employee of the Enterprise shall not be imputed to Indemnitee for
purposes of determining the right to indemnification under this Agreement.

Section 14. Remedies of Indemnitee.

(a) Subject to Section 14(e), in the event that (i) a determination is made
pursuant to Section 12 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 10 of this Agreement, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 12(a) of
this Agreement within sixty (60) days after receipt by the Partnership of the
request for indemnification, (iv) payment of indemnification is not made
pursuant to Section 5, 6 or 7 or the last sentence of Section 12(a) of this
Agreement within ten (10) days after receipt by the Partnership of a written
request therefor, (v) payment of indemnification pursuant to Section 3, 4 or 8
of this Agreement is not made within ten (10) days after a determination has
been made that Indemnitee is entitled to indemnification, or (vi) in the event
that the Partnership or any other person takes or threatens to take any action
to declare this Agreement void or unenforceable, or institutes

 

-8-



--------------------------------------------------------------------------------

any litigation or other action or Proceeding designed to deny, or to recover
from, the Indemnitee the benefits provided or intended to be provided to the
Indemnitee hereunder, Indemnitee shall be entitled to an adjudication by a court
of his or her entitlement to such indemnification or advancement of Expenses.
Alternatively, Indemnitee, at his or her option, may seek an award in
arbitration to be conducted by a single arbitrator pursuant to the Commercial
Arbitration Rules of the American Arbitration Association. Indemnitee shall
commence such proceeding seeking an adjudication or an award in arbitration
within 180 days following the date on which Indemnitee first has the right to
commence such proceeding pursuant to this Section 14(a); provided, however, that
the foregoing clause shall not apply in respect of a proceeding brought by
Indemnitee to enforce his or her rights under Section 5 of this Agreement. The
Partnership shall not oppose Indemnitee’s right to seek any such adjudication or
award in arbitration.

(b) In the event that a determination shall have been made pursuant to
Section 12(a) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 14 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any judicial proceeding or arbitration commenced
pursuant to this Section 14, the Partnership shall have the burden of proving
Indemnitee is not entitled to indemnification or advancement of Expenses, as the
case may be.

(c) If a determination shall have been made pursuant to Section 12(a) of this
Agreement that Indemnitee is entitled to indemnification, the Partnership shall
be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 14, absent (i) a misstatement by Indemnitee
of a material fact, or an omission of a material fact necessary to make
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification, or (ii) a prohibition of such indemnification under
applicable law.

(d) The Partnership shall be precluded from asserting in any judicial proceeding
or arbitration commenced pursuant to this Section 14 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Partnership
is bound by all the provisions of this Agreement. It is the intent of the
Partnership that, to the fullest extent permitted by applicable law, the
Indemnitee not be required to incur legal fees or other Expenses associated with
the interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement by litigation or otherwise because the cost and expense thereof would
substantially detract from the benefits intended to be extended to the
Indemnitee hereunder. To the fullest extent permitted by applicable law, the
Partnership shall indemnify Indemnitee against any and all Expenses and, if
requested by Indemnitee, shall (within ten (10) days after receipt by the
Partnership of a written request therefor) advance such Expenses to Indemnitee,
which are incurred by Indemnitee in connection with any action brought by
Indemnitee for indemnification or advance of Expenses from the Partnership under
this Agreement or under any directors’ and officers’ liability insurance
policies maintained by the Partnership, regardless of whether Indemnitee
ultimately is determined to be entitled to such indemnification, advancement of
Expenses or insurance recovery, as the case may be, in the suit for which
indemnification or advances is being sought.

 

-9-



--------------------------------------------------------------------------------

(e) Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement of Indemnitee to indemnification under this Agreement shall be
required to be made prior to the final disposition of the Proceeding.

Section 15. Non-exclusivity; Survival of Rights; Insurance; Subrogation.

(a) The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the LP
Agreement, any other agreement, a vote of members or a resolution of the Board,
or otherwise. No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee in his
Corporate Status prior to such amendment, alteration or repeal. To the extent
that a change in Delaware law, whether by statute or judicial decision, permits
greater indemnification or advancement of Expenses than would be afforded
currently under the LP Agreement and this Agreement, it is the intent of the
parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change. No right or remedy herein conferred is
intended to be exclusive of any other right or remedy, and every other right and
remedy shall be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other right or remedy.

(b) To the extent that the Partnership maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, or agents of
the Partnership or the General Partner or of any other Enterprise, Indemnitee
shall be covered by such policy or policies in accordance with its or their
terms to the maximum extent of the coverage available for any such director,
officer, employee or agent under such policy or policies. If, at the time of the
receipt of a notice of a claim pursuant to the terms hereof, the Partnership has
director and officer liability insurance in effect, the Partnership shall give
prompt notice of the commencement of such proceeding to the insurers in
accordance with the procedures set forth in the respective policies. The
Partnership shall thereafter take all necessary or desirable action to cause
such insurers to pay, on behalf of the Indemnitee, all amounts payable as a
result of such proceeding in accordance with the terms of such policies.

(c) The Partnership acknowledges that Indemnitee has or may obtain rights to
indemnification, advancement of expenses and/or insurance provided by third
parties (collectively, the “Other Indemnitors”). The Partnership agrees (i) that
it is the indemnitor of first resort (i.e., its obligations to Indemnitee are
primary and any obligation of the Other Indemnitors to advance expenses or to
provide indemnification for the same expenses or liabilities incurred by
Indemnitee are secondary), (ii) that it shall be required to advance the full
amount of expenses incurred by Indemnitee and shall be liable for the full
amount of all Expenses, judgments, penalties, fines and amounts paid in
settlement to the extent legally permitted and as required by the terms of this
Agreement and the LP Agreement (or any other agreement between the Partnership
and Indemnitee), without regard to any rights Indemnitee may have against the
Other Indemnitors, and (iii) that it irrevocably waives, relinquishes and
releases the Other Indemnitors from any and all claims against the Other
Indemnitors for contribution, subrogation or any other recovery of any kind in
respect thereof. The Partnership

 

-10-



--------------------------------------------------------------------------------

further agrees that no advancement or payment by the Other Indemnitors on behalf
of Indemntee with respect to any claim for which Indemnitee has sought
indemnification from the Partnership shall affect the foregoing and the Other
Indemnitors shall have a right of contribution and/or be subrogated to the
extent of such advancement or payment to all of the rights of recovery of
Indemnitee against the Partnership. The Partnership and Indemnitee agree that
the Other Indemnitors are express third party beneficiaries of the terms of this
Section 15(c).

(d) Except as provided in Section 15(c), in the event of any payment under this
Agreement, the Partnership shall be subrogated to the extent of such payment to
all of the rights of recovery of Indemnitee (other than against the Other
Indemnitors), who shall execute all papers required and take all action
necessary to secure such rights, including execution of such documents as are
necessary to enable the Partnership to bring suit to enforce such rights.

(e) Except as provided in Section 15(c), the Partnership shall not be liable
under this Agreement to make any payment of amounts otherwise indemnifiable
hereunder (or for which advancement is provided hereunder) if and to the extent
that Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.

(f) Except as provided in Section 15(c), the Partnership’s obligation to
indemnify or advance Expenses hereunder to Indemnitee who is or was serving at
the request of the Partnership or the General Partner as a director, officer,
employee or agent of any other corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise
shall be reduced by any amount Indemnitee has actually received as
indemnification or advancement of Expenses from such other corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise.

Section 16. Duration of Agreement. This Agreement shall continue until and
terminate upon the later of: (a) ten (10) years after the date that Indemnitee
shall have ceased to serve as a director and/or officer of the Partnership or
the General Partner or (b) one (1) year after the final termination of any
Proceeding, including any appeal, then pending in respect of which Indemnitee is
granted rights of indemnification or advancement of Expenses hereunder and of
any proceeding commenced by Indemnitee pursuant to Section 14 of this Agreement
relating thereto. This Agreement shall be binding upon the Partnership and its
successors and assigns and shall inure to the benefit of Indemnitee and his
heirs, executors and administrators. The Partnership shall require and cause any
successor (whether direct or indirect by purchase, merger, consolidation or
otherwise) to all, substantially all or a substantial part, of the business
and/or assets of the Partnership, by written agreement in form and substance
satisfactory to the Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Partnership would
be required to perform if no such succession had taken place.

Section 17. Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by

 

-11-



--------------------------------------------------------------------------------

law; (b) such provision or provisions shall be deemed reformed to the extent
necessary to conform to applicable law and to give the maximum effect to the
intent of the parties hereto; and (c) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of any
Section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.

Section 18. Enforcement.

(a) The Partnership expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as a director of the General Partner and/or officer of the
Partnership or the General Partner, and the Partnership acknowledges that
Indemnitee is relying upon this Agreement in serving as a director and/or
officer of the Partnership or the General Partner.

(b) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof; provided, however, that this Agreement is
a supplement to and in furtherance of the LP Agreement, any resolution of the
Board providing for indemnification and applicable law, and shall not be deemed
a substitute therefor, nor to diminish or abrogate any rights of Indemnitee
thereunder.

Section 19. Modification and Waiver. No supplement, modification or amendment,
or waiver of any provision, of this Agreement shall be binding unless executed
in writing by the parties thereto. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
of this Agreement nor shall any waiver constitute a continuing waiver.

Section 20. Notice by Indemnitee. Indemnitee agrees promptly to notify the
Partnership in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement of Expenses
covered hereunder. The failure of Indemnitee to so notify the Partnership shall
not relieve the Partnership of any obligation which it may have to the
Indemnitee under this Agreement or otherwise.

Section 21. Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given if (a) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, (b) mailed by certified
or registered mail with postage prepaid, on the third business day after the
date on which it is so mailed, (c) mailed by reputable overnight courier and
receipted for by the party to whom said notice or other communication shall have
been directed or (d) sent by facsimile transmission, with receipt of oral
confirmation that such transmission has been received:

(a) If to Indemnitee, at such address as Indemnitee shall provide to the
Partnership.

 

-12-



--------------------------------------------------------------------------------

(b) If to the Partnership to:

CVR Partners, LP

10 East Cambridge Circle Drive, Suite 250

Kansas City, Kansas 66103

Attn: General Counsel

Facsimile: (913) 981-982-5651

or to any other address as may have been furnished to Indemnitee by the
Partnership.

Section 22. Contribution. To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Partnership, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Partnership and Indemnitee
as a result of the event(s) and/or transaction(s) giving cause to such
Proceeding; and/or (ii) the relative fault of the Partnership (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s).

Section 23. Applicable Law and Consent to Jurisdiction. This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules. Except with respect to any arbitration commenced
by Indemnitee pursuant to Section 14(a) of this Agreement, the Partnership and
Indemnitee hereby irrevocably and unconditionally (i) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the Delaware Court, and not in any other state or federal court in the
United States of America or any court in any other country, (ii) consent to
submit to the exclusive jurisdiction of the Delaware Court for purposes of any
action or proceeding arising out of or in connection with this Agreement,
(iii) appoint, to the extent such party is not otherwise subject to service of
process in the State of Delaware, The Corporation Trust Company, Wilmington,
Delaware as its agent in the State of Delaware as such party’s agent for
acceptance of legal process in connection with any such action or proceeding
against such party with the same legal force and validity as if served upon such
party personally within the State of Delaware, (iv) waive any objection to the
laying of venue of any such action or proceeding in the Delaware Court, and
(v) waive, and agree not to plead or to make, any claim that any such action or
proceeding brought in the Delaware Court has been brought in an improper or
inconvenient forum.

Section 24. Identical Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
Only one such counterpart signed by the party against whom enforceability is
sought needs to be produced to evidence the existence of this Agreement.

 

-13-



--------------------------------------------------------------------------------

Section 25. Miscellaneous. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

[signature page follows]

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

PARTNERSHIP: CVR PARTNERS, LP By:   CVR GP, LLC, its general partner By:  

 

  Name:   Title: INDEMNITEE: By:  

 

  Name:

 

-15-